Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 17, 2017

                                            No. 04-17-00301-CV

                              IN RE ENVISION Healthcare Holdings, Inc.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       Relator filed this petition for writ of mandamus on May 10, 2017. Relator has filed an
agreed motion to dismiss the petition for writ of mandamus. The agreed motion to dismiss this
proceeding is GRANTED. This original mandamus proceeding is DISMISSED. The court’s
opinion will issue at a later date.

           It is so ORDERED on July 17, 2017.




                                                             _________________________________
                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2017.



                                                             ___________________________________
                                                             Luz Estrada
                                                             Chief Deputy Clerk

1
 This proceeding arises out of Cause No. 2015-CVZ003029 D3, styled Candace S. Glazier vs. Envision Healthcare
Holdings, Inc., d/b/a Emcare, Inc., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable
Rebecca Ramirez Palomo presiding.